United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-2993
                                     ___________

Greg Scher; Darren R. Mohr,             *
                                        *
             Appellants,                *
                                        *
Ryan M. Thompson; James Mitchell,       *
                                        *
             Plaintiffs,                * Appeal from the United States
                                        * District Court for the
       v.                               * Eastern District of Missouri
                                        *
Joe Ortwerth; A. L. Stahl, Warden,      *       [UNPUBLISHED]
St. Charles County Jail,                *
                                        *
             Appellees.                 *
                                   ___________

                               Submitted: October 7, 2005
                                   Filed: November 3, 2005
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

      Greg Scher and Darren Mohr, two former pretrial detainees at the St. Charles
County Jail (Jail), appeal from the final judgment entered in the District Court1 for the


       1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
Eastern District of Missouri granting summary judgment to Jail officials in this 42
U.S.C. § 1983 action. For reversal, Scher and Mohr argue the district court erred in
granting summary judgment; in denying their motions for appointment of counsel, to
compel discovery, and to amend their complaint; and in dismissing one named
plaintiff and one named defendant. For the reasons discussed below, we affirm the
judgment of the district court.

        Upon de novo review, see Luckes v. County of Hennepin, 415 F.3d 936, 938-
39 (8th Cir. 2005) (standard of review), we conclude that the district court properly
granted summary judgment to Jail officials on the conditions-of-confinement, access-
to-courts, and medical-services claims, because Scher and Mohr did not adduce
evidence showing their rights were violated. We thus affirm for the reasons stated in
the district court’s thorough and well-reasoned opinion. See 8th Cir. R. 47B.

        We also conclude the district court did not abuse its discretion in refusing to
appoint counsel, to compel discovery, or to allow amendment of the complaint, see
Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996) (appointing counsel); Firefighters’
Inst. for Racial Equal. ex rel. Anderson v. City of St. Louis, 220 F.3d 898, 903 (8th
Cir. 2000) (compelling discovery), cert. denied, 532 U.S. 921 (2001); Thompson-El
v. Jones, 876 F.2d 66, 67 (8th Cir. 1989) (amending complaint); or in dismissing one
defendant for lack of service of process, see Bullock v. United States, 160 F.3d 441,
442 (8th Cir. 1998) (per curiam). Last, we see no reversible error in the district court’s
dismissal of one plaintiff whose claims were not distinct from Scher’s or Mohr’s.

       Accordingly, we affirm.
                     ______________________________




                                           -2-